                                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                     ELECTRONICALLY FILED
Y-GAR CAPITAL LLC,                                                                DOC #: _________________
                                                                                  DATE FILED: _1/2/2020____
                           Plaintiff,

                  -against-                                                             19 Civ. 2827 (AT)

CREDIT SUISSE GROUP AG, CREDIT SUISSE AG,                                                     ORDER
CREDIT SUISSE INTERNATIONAL, CREDIT SUISSE
SECURITIES (USA) LLC, TIDJANE THIAM, DAVID
R. MATHERS, JANUS HENDERSON GROUP PLC,
JANUS INDEX & CALCULATION SERVICES LLC
and JANUS DISTRIBUTOR LLC,

                Defendants.
ANALISA TORRES, District Judge:

         This is one of several cases arising out of the collapse of VelocityShares Daily Inverse

VIX Short Term Exchange Traded Notes, a complicated and risky investment instrument

designed to allow investors to profit off of low volatility in the stock market. See, e.g., Set

Capital LLC v. Credit Suisse Grp. AG, No. 18 Civ. 2268, 2019 WL 3940641 (S.D.N.Y. Aug. 16,

2019), report and recommendation adopted, Set Capital LLC v. Credit Suisse Grp. AG, No. 18

Civ. 2268, 2019 WL 4673433 (S.D.N.Y. Sept. 25, 2019), appeal docketed, No. 19-3466 (2d Cir.

Oct. 18, 2019); Halbert v. Credit Suisse AG, No. 2:18 Civ. 00615, 2019 WL 3975362 (N.D. Ala.

Aug. 22, 2019).1 Plaintiff, Y-GAR Capital LLC, which purchased a large quantity of those

instruments and consequently lost a great deal of money when their value crashed, claims that

this collapse was not an accident, but rather arose out of risks that the issuers, underwriters, and

marketers of the notes—Defendants here—knew of, concealed, and intentionally exacerbated as




1
 Plaintiff, Y-GAR Capital LLC, had contended to be the lead plaintiff in one of these earlier actions alleging
securities violations related to the collapse of XIV notes. See Case No. 18 Civ. 2268, ECF No. 29. Eventually,
however, Plaintiff opted out of the class that brought that action, and filed this individual opt-out suit. See Case No.
19 Civ. 2827, ECF No. 36, at 1.
part of a scheme to reap large profits. Compl. ¶¶ 1–17, ECF No. 1.2 Now before the Court are

Defendants’ motions to dismiss Plaintiff’s complaint for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6). ECF Nos. 19, 22. For the reasons stated below, those motions

are GRANTED.

                                                  BACKGROUND

    I.        Factual Background

         VelocityShares Daily Inverse VIX Short Term Exchange Traded Notes (“XIV notes” or

“XIV ETNs”) provided a mechanism by which investors could profit from low volatility in the

stock market. See Compl. ¶ 2. In purchasing an exchange traded note (“ETN”), investors agree

to pay money to the institution sponsoring the ETN in return for a payment when the note

matures, the amount of which is determined by the value of a market index. Id. ¶ 35. The XIV

ETNs in this case derived their value from the S&P VIX Short-Term Futures Index, an index that

measures volatility in the stock market. Id. ¶ 37. To allow investors to bet against market

volatility, the value of XIV notes was inverse to the value of the VIX Futures Index. See id. ¶

38. Defendant Credit Suisse AG issued and sold the notes, and Defendant Janus Henderson

Distributors placed and marketed them.3 Id. ¶ 35.

         Credit Suisse AG and Janus Henderson Distributors issued a prospectus for the XIV

notes, and a supplement to the prospectus on January 29, 2018 (the “Pricing Supplement” or the

“Supplement”) in connection with the issuance of more than 16 million additional notes. Id.

¶ 70; see Pricing Supplement, ECF No. 21-1.4 The Supplement set out the conditions under



2
  All citations to docket numbers refer to entries on the docket in this case, unless otherwise noted.
3
  Defendant Janus Distributors, LLC, does business as Janus Henderson Distributors, Compl. ¶ 31.
4
  The statements made in the Supplement are quoted extensively in the complaint, see, e.g., Compl. ¶¶ 72, 74, 76,
78, 80, 82, 84, 85, and the details of those statements are essential to Plaintiff’s claim. Because it is “integral” to the
events that Plaintiff has “identified as the basis for its [c]omplaint,” it is deemed to be part of the complaint for
purposes of this motion to dismiss. L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011).

                                                            2
which Credit Suisse AG would be required to pay noteholders, and provided that the company

would pay them based on the notes’ “closing indicative value”—an amount calculated at the end

of each trading day based on that day’s movement in the VIX Futures Index. See Pricing

Supplement at PS-7. Because the closing indicative value was only calculated once per day, an

“intraday indicative value” was also automatically calculated and distributed every 15 seconds,

by applying the same formula used to calculate the closing indicative value to the most recent

value of the Index. See id. Neither the closing indicative value nor the intraday indicative value

necessarily reflected the actual market price of the notes. See id. at PS-8. If the notes matured,

Credit Suisse AG was required to pay the closing indicative value on the maturity date. Id. at

PS-4. Credit Suisse AG could also “accelerate” the notes in two circumstances: (1) at its option,

in which case it would be required to pay the closing indicative value at a date at least 5 days

after the optional acceleration; or (2) if a predefined “Acceleration Event” occurred in which

case it would pay the closing indicative value on the day the Event occurred. See id. at PS-6.

One such Acceleration Event was the intraday indicative value of the notes dropping to less than

20% of the previous days closing indicative value. Id. at PS-46.

       The Supplement designated Defendants Credit Suisse International and Janus Index &

Calculation Services LLC—two entities affiliated with, but separate from, Credit Suisse AG and

Janus Henderson Distributors—as responsible for calculating the value of the notes, and

allocated responsibilities between them. Id. at PS-49. Janus Index & Calculation Services had

“the sole ability to calculate and disseminate the Closing Indicative Value,” while Credit Suisse

International had “the sole ability to make determinations with respect to reduction of the

Minimum Redemption Amount, certain Acceleration Events, and calculation of default

amounts.” Id.



                                                 3
       The Supplement also included detailed warnings about the risks associated with trading

XIV notes. In broad terms, it warned that “[t]he long term expected value of [the] ETNs is zero.

If you hold your ETNs as a long term investment, it is likely that you will lose all or a substantial

portion of your investment.” Id. at PS-16. It disclosed that Credit Suisse AG intended to hedge

its exposure to the notes by buying VIX futures, and that “[t]he costs of maintaining or adjusting

this hedging activity could affect the value of the Index, and accordingly the value of the ETNs.”

Id. at PS-13. And the Supplement specifically warned that investors faced a risk of losing their

investment in the event of an acceleration: “[B]ecause of the way in which the underlying

Indices are calculated, the amount payable at maturity or upon redemption or acceleration is

likely to be less than the amount of your initial investment in the ETNs, and you are likely to lose

all or part of your initial investment.” Id. at PS-10.

       By January 2018, Credit Suisse AG had issued approximately 10.8 million XIV notes,

and their indicative value as of January 26, 2018, was $134.14 per note. Comp. ¶ 41. On

January 29, 2018, Credit Suisse issued another 16.3 million notes. Id. ¶ 56. The events that

ultimately led to this litigation occurred on February 5, 2018, when the S&P 500 dropped

roughly 4%. Id. ¶ 57. This drop caused volatility to spike, and the VIX Futures Index to spike

with it. Id. ¶¶ 58–59. Over the course of regular trading on February 5, the price of XIV notes

dropped to $99, from $115.55 the previous day. Id. ¶ 60. To hedge against risks that this drop in

value created, Credit Suisse AG bought large numbers of VIX futures contracts. Id. ¶¶ 60–61.

Credit Suisse AG and other market participants’ efforts to buy up futures pushed trading volumes

much higher than usual, which caused the VIX Futures Index to skyrocket, and thus the value of

XIV notes to plummet. Id. ¶¶ 61–62. By 6:30 p.m., the price of XIV notes had dropped 90%

from the previous day’s closing price to approximately $10 per note. Id. ¶ 64. On February 6,



                                                  4
2018, Credit Suisse declared an Acceleration Event based on the drop in value, specifying

February 15, 2018 as the date for calculating the closing indicative value that would be paid out

to noteholders. Id. ¶ 67. Credit Suisse AG ultimately redeemed the notes at $5.99 per note. Id.

    II.      Procedural Background

          Plaintiff was a purchaser of XIV notes. Compl. ¶ 22. On March 29, 2019, Plaintiff filed

suit against Credit Suisse AG (the issuer), Credit Suisse International (one of the calculation

agents), Credit Suisse Securities (USA) (the underwriter), Credit Suisse Group AG (their holding

company), Tidjane Thiam (Credit Suisse Group’s CEO), David R. Mathers (Credit Suisse

Group’s CFO) (collectively, the “Credit Suisse Defendants”); and Janus Henderson Distributors,

LLC (the marketer), Janus Index & Calculation Services LLC (the other calculation agent), and

Janus Henderson Group plc (their holding company) (collectively, the “Janus Defendants”). See

id. ¶¶ 23–34. Plaintiff claims that Defendants violated Sections 11 and 15 of the Securities Act

of 1933 (the “Securities Act”), 15 U.S.C. §§ 77k, 77o, and Sections 9, 10(b), and 20(a) of the

Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§78i, 78j(b), 78t(a). Compl.

¶ 18. On May 16, 2019, the Credit Suisse Defendants and the Janus Defendants each filed

motions to dismiss the complaint for failure to state a claim. ECF Nos. 19, 22.

                                            DISCUSSION

    I.       Legal Standards

             A. Rule 12(b)(6)

          To survive a Rule 12(b)(6) motion to dismiss, a pleading “must contain sufficient factual

matter . . . to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A plaintiff is

not required to provide “detailed factual allegations,” but must assert “more than labels and



                                                    5
conclusions.” Twombly, 550 U.S. at 555. Ultimately, the “[f]actual allegations must be enough

to raise a right to relief above the speculative level.” Id. On a Rule 12(b)(6) motion, the court

may consider only the pleading, documents attached to the pleading, matters of which a court

can take judicial notice, or documents that the plaintiff knew about and relied upon in bringing

suit. See Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002). The court must

accept the allegations in the pleading as true and draw all reasonable inferences in favor of the

non-movant. ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).

            B. Rule 9(b) and the PSLRA

        Rule 9(b) of the Federal Rules of Civil Procedure provides that “[i]n alleging fraud or

mistake, a party must state with particularity the circumstances constituting fraud or mistake.” It

is well settled that “the particularity requirement of Rule 9(b) applies to securities fraud claims

brought under Section 10(b) and Rule 10b–5” of the Exchange Act. Rombach v. Chang, 355

F.3d 164, 170 (2d Cir. 2004). And “the heightened pleading standard of Rule 9(b) [also] applies

to [Securities Act] Section 11 . . . claims insofar as the claims are premised on allegations of

fraud.” Id. at 171 (internal quotation marks and citation omitted). When Rule 9(b) applies, the

complaint must “(1) specify the statements that the plaintiff contends were fraudulent, (2)

identify the speaker, (3) state where and when the statements were made, and (4) explain why the

statements were fraudulent.” Id. at 170. To satisfy the fourth element, Rule 9(b) requires

plaintiffs to “state with particularity the specific facts in support of plaintiffs’ belief that

defendants’ statements were false when made.” Id. at 172 (internal quotation marks and citation

omitted).

        The Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-4, also

enhances the pleading requirements in securities suits. In any suit where a plaintiff “alleges that



                                                    6
the defendant (A) made an untrue statement of a material fact; or (B) omitted to state a material

fact necessary in order to make the statements made, in the light of the circumstances in which

they were made, not misleading,” the PSLRA requires that the complaint “specify each statement

alleged to have been misleading, the reason or reasons why the statement is misleading, and, if

an allegation regarding the statement or omission is made on information and belief, the

complaint shall state with particularity all facts on which that belief is formed.” 15 U.S.C.

§ 78u-4(b)(1). Moreover, if plaintiffs’ claims are ones where “the plaintiff may recover money

damages only on proof that the defendant acted with a particular state of mind,” then the PSLRA

requires that “the complaint shall, with respect to each act or omission alleged to violate this

chapter, state with particularity facts giving rise to a strong inference that the defendant acted

with the required state of mind.” 15 U.S.C. § 78u-4(b)(2)(A).

   II.      Section 11 Claim

         To state a claim under Section 11 of the Securities Act, Plaintiff “must allege that: (1) [it]

purchased a registered security, either directly from the issuer or in the aftermarket following the

offering; (2) the defendant participated in the offering in a manner sufficient to give rise to

liability under section 11; and (3) the registration statement contained an untrue statement of a

material fact or omitted to state a material fact required to be stated therein or necessary to make

the statements therein not misleading.” In re Morgan Stanley Info. Fund Sec. Litig., 592 F.3d

347, 358–59 (2d Cir. 2010) (internal quotation marks and citation omitted). Plaintiff’s claim

fails on the third prong. The complaint fails to allege any misstatement or omission by

Defendants actionable under Section 11.

         Plaintiff alleges that the offering documents in this case contained a number of statements

that were rendered misleading by the omission of key information. Chiefly, Plaintiff points to



                                                   7
the Pricing Supplement’s description of the investors for whom XIV notes might be a suitable

investment, which included “sophisticated investor[s] seeking to manage daily trading risk using

a short-term investment, and [who] are knowledgeable and understand the potential

consequences of investing in volatility indices and of seeking inverse or leveraged investment

results, as applicable,” “sophisticated investor[s] using the ETNs to manage daily trading risks

and [who] understand that the ETNs are designed to achieve their stated investment

objectives on a daily basis, but their performance over longer periods of time can differ

significantly from their stated daily objectives,” and investors who “believe the level of the

applicable underlying Index will . . . decline . . . by an amount, and at a time or times, sufficient

to offset the sum of the Daily Investor Fees (and in the case of Early Redemption, the Early

Redemption Charge) over your intended holding period of the ETNs and to provide you with a

satisfactory return on your investment during the time you hold the ETNs.” Compl. ¶ 74.

Plaintiff asserts that these descriptions were misleading for two reasons: (1) XIV notes carried

an undisclosed risk of sudden, catastrophic loss of value due to low liquidity in the VIX futures

market, a long period of low volatility, and the large effects of Credit Suisse’s rebalancing; and

(2) Credit Suisse had an undisclosed plan to use those factors to destroy the value of XIV notes.

Pl. Mem. at 16; ECF No. 30.

           A. Rule 9(b) and the PSLRA Apply

       The gravamen of Plaintiff’s claim under Section 11 is that “Credit Suisse . . . designed

the XIV [notes] to fail,” Compl. ¶ 72, and then concealed that design from investors. Plaintiff

alleges that, at a minimum, Credit Suisse knew of and covered up the risk that XIV notes would

collapse, and the heart of their claims is that Credit Suisse intended that result from the

beginning. That is a claim sounding in fraud, regardless of the “label used in the pleading.”



                                                  8
Rombach, 355 F.3d at 172. Thus, for the Section 11 claim as well as the Section 10(b) claim,

Rule 9(b) requires the complaint to “state with particularity the specific facts in support of

plaintiff[’s] belief that defendants’ statements were false when made.” Id. (internal quotation

marks, citation, and brackets omitted). And because these claims require Plaintiff to establish

that Defendants misstated or omitted material facts, they are also subject to the PSLRA’s

requirement that the complaint “specify each statement alleged to have been misleading, the

reason or reasons why the statement is misleading, and, if an allegation regarding the statement

or omission is made on information and belief, the complaint shall state with particularity all

facts on which that belief is formed.” 15 U.S.C. § 78u-4(b)(1).

           B. Alleged Undisclosed Risks

       Plaintiff’s claim that Credit Suisse failed to disclose the objective risks of investing in

XIV notes cannot succeed, because the Pricing Supplement expressly disclosed that investors in

XIV notes risked the sort of catastrophic losses that occurred here. There cannot be a material

misstatement or omission if “[defendants’] statement[s] explicitly disclosed the very . . . risks

about which [plaintiff] claim[s] to have been misled.” Wilson v. Merrill Lynch & Co., 671 F.3d

120, 135 (2d Cir. 2011) (internal quotation marks and citation omitted). The Pricing Supplement

in this case explicitly disclosed that “[b]ecause of the large and sudden price movement

associated with futures on the VIX Index . . . the ETNs are intended specifically for short term

trading.” Pricing Supplement at PS-14. The Pricing Supplement also repeatedly warned that

“[i]f the applicable underlying Index declines or increases, as applicable, investors should be

willing to lose up to 100% of their investment.” Pricing Supplement at PS-10; see also id. at PS-

14 (“[Y]ou may lose all or a significant part of your investment in the ETNs.”). It specifically

warned that this loss would likely materialize if Credit Suisse exercised its right to accelerate the



                                                  9
notes. See id. at PS-10 (“[B]ecause of the way in which the underlying Indices are calculated,

the amount payable at maturity or upon redemption or acceleration is likely to be less than

the amount of your initial investment in the ETNs, and you are likely to lose part or all of

your initial investment.”). The Pricing Supplement further warned that “the Inverse

ETNs . . . are linked to the daily performance of the applicable underlying Index and

include . . . inverse . . . exposure,” so “changes in the market price of the underlying futures will

have a greater likelihood of causing such ETNs to be worth zero.” Id. at PS-28. And it warned

that this risk had the potential to materialize within a single day: “In particular, any significant

increase in the market price of the underlying futures on any Index Business Day will result in a

significant decrease in the Closing Indicative Value and Intraday Indicative Value of the Inverse

ETNs.” Id.

       Plaintiff also points to the Supplement’s warnings regarding Credit Suisse’s hedging;

Plaintiff claims that the it warned only of the possibility that Credit Suisse’s hedging might affect

the value of the notes, and that Credit Suisse might have a conflict of interest for that reason,

when in fact the adverse effects of hedging were a known certainty. Compl. ¶¶ 82, 83. But the

Pricing Supplement’s disclosures related to hedging were adequate to warn any reasonable

investor that this risk existed. It warned that Defendants “expect to hedge our obligations

relating to the ETNs by purchasing or selling short the underlying futures, listed or over-the-

counter options, futures contracts, swaps, or other derivative instruments relating to . . . the VIX

Index,” and that “these hedging activities may adversely affect the level of the applicable

underlying Index . . . and therefore the market value of your ETNs and the amount we will

pay on your ETNs on the relevant Early Redemption Date, Acceleration Date or the Maturity

Date.” Pricing Supplement at PS-24. More specifically, it warned, “It is possible that we,


                                                  10
our affiliates, or third parties with whom we transact could receive substantial returns with

respect to these hedging activities while the value of your ETNs decline or become zero.” Id.

That is exactly what Plaintiff alleges occurred. Defendants were not required, as Plaintiff

asserts they were, to go further, and state that the adverse effect of Credit Suisse’s hedging

on the value of XIV notes was inevitable. The disclosures in the Supplement “are of

sufficient precision and clarity to alert prudent investors to the nature of the offerings and the

risks entailed.” Panther Partners, Inc. v. Ikanos Comm’ns, Inc., 538 F. Supp. 2d 662, 664

(S.D.N.Y. 2008). Nothing more was required. See Set Capital, 2019 WL 4673433, at *6

(holding the same statement “reflected nothing more than Credit Suisse’s permissible refusal to

predict the future performance of the market”); see also TVIX Sec. Litig., 25 F. Supp. 3d 344,

458 (S.D.N.Y. 2014) (“Once Credit Suisse warned investors that the TVIX ETNs' price would be

affected by changes in supply and demand, and further explained in the press release that the

suspension of new issuances could result in a premium of market price over Indicative Value, it

was not obligated to make a predication as to the probability that this would occur.”); Panther

Partners, 538 F. Supp. 2d at 664 (“The securities laws do not require clairvoyance in the

preparation of offering documents.”).

       Plaintiff argues that even if the Supplement disclosed the general risk that XIV notes

could quickly lose value, it did not disclose the particular risks that caused the crash in this case.

Pl. Mem. at 16–17. Plaintiff asserts that Defendants failed to disclose “the imminent threat of

collapse due to the historically low volatility environment,” “a short-volatility market

imbalance,” “a glut of inverse exchange-traded volatility products (including the XIV [notes])

subject to daily rebalancing,” and “a pronounced lack of liquidity in VIX futures and other

volatility markets.” Id. at 16 (internal quotation marks and citations omitted); see Compl. ¶ 46.


                                                  11
Although it is true that the Pricing Supplement does not discuss these specific risk factors, it did

warn of the result that Plaintiff claims they produced: investors’ loss of nearly their entire

investment as a result of a sudden jump in volatility combined with Credit Suisse’s hedging.

Under the “bespeaks caution” doctrine, alleged omissions are “immaterial as a matter of law” if

cautionary language in the offering documents is clear enough to ensure the omissions would not

“mislead a reasonable investor regarding the nature of the securities offered.” Halperin v.

eBanker USA.com, Inc., 295 F.3d 352, 357 (2d Cir. 2002). The doctrine does not apply when

“cautionary language did not expressly warn of or did not directly relate to the risk that brought

about plaintiffs’ loss.” Id. at 359. But here the Pricing Supplement’s cautionary statements

directly addressed the risks that ultimately materialized. As a result, the alleged omissions are

immaterial as a matter of law.

       Plaintiff’s other assertions of misleading or false statements about objective risks fail for

the same reasons. Plaintiff points to the range of “hypothetical examples” the prospectus laid out

to demonstrate how the XIV notes would perform in different circumstances, which did not

include any examples of sudden and catastrophic loss. Compl. ¶¶ 80–81. But the risk of sudden

losses was clearly disclosed elsewhere. See Pricing Supplement at PS-10, PS-14. Similarly,

Plaintiff claims that the Pricing Supplement’s warnings that the XIV notes were likely to lose

money over the long term and were unsuitable for investors who prefer lower-risk, lower-return

investments were misleading because they downplayed the risk investors faced. Compl. ¶ 78.

Again, that claim cannot be sustained in the face of the Supplement’s express disclosures.

           C. Alleged Undisclosed Scheme

       Plaintiff claims that the XIV note offering documents were materially false or misleading

for a more fundamental reason: Credit Suisse designed the notes to fail, with the intent of



                                                 12
triggering their failure at the next uptick in market volatility. Plaintiff argues that whatever

disclosures Defendants made, therefore, were inadequate, because the offering documents gave

no indication of this scheme. But the complaint does not “state with particularity the specific

facts in support of plaintiff[’s] belief that” such a plan existed. Rombach, 355 F.3d at 172.

         Courts in this district have recognized that when a security’s issuer fails to disclose a

scheme to manipulate the value of the security, that failure is an actionable omission. See, e.g.,

Sharette v. Credit Suisse Int’l, 127 F. Supp. 3d 60, 89–90 (S.D.N.Y. 2015) (holding plaintiffs had

established material misrepresentations by plausibly alleging that “[d]efendants knew in advance

that they would use the offerings to facilitate high-volume short selling on the part of their hedge

fund clients, causing ECD and its shareholders to suffer tremendous losses”); Dandong v.

Pinnacle Performance Ltd., No. 10 CIV. 8086, 2011 WL 5170293, at *13 (S.D.N.Y. Oct. 31,

2011) (holding risk disclosures “indicating the possibility of decline cannot be used to shield

[defendants] from [p]laintiffs’ allegations that [defendants] had custom-built [the securities] to

intensify the normal risk of principal loss” (internal quotation marks omitted)). But to make out

such a claim, plaintiffs must plead with particularity facts that give rise to an inference that the

issuer was pursuing such a scheme. It is not sufficient to “allege[] that defendants’ conduct was

manipulative because they did not tell [buyers] that their conduct was manipulative.” Brady v.

Top Ships Inc., No. 17 Civ. 4987, 2019 WL 3553999, at *8 (E.D.N.Y. Aug. 5, 2019), appeal

filed, No. 19-2693 (2d Cir. Aug. 27, 2019).

         Instead, Plaintiff must put forward particularized factual allegations that show that

Defendants intended to crash XIV notes.5 And they have failed to do so. Although the


5
  It is not clear whether this claim is also one on “which the plaintiff may recover money damages only on proof that
the defendant acted with a particular state of mind,” in which case the PSLRA requires that “the complaint
shall . . . state with particularity facts giving rise to a strong inference that the defendant acted with the required state
of mind.” 15 U.S.C. § 78u-4(b)(2)(A). Ordinarily, the question of whether defendants have made a material

                                                             13
complaint frequently repeats the allegation that the XIV notes were “designed to self-destruct,”

Compl. ¶¶ 4, 46, 75, 81, it does not plead with particularity facts that illustrate this design. The

section of the complaint labeled “Defendants Design the XIV to Fail” describes the risk of

collapse XIV notes faced and the eventual mechanism that caused their value to crater, but

alleges few if any facts that show that Credit Suisse planned to cause that result. It alleges that

Credit Suisse sold an additional 16.3 million notes in January of 2018, when the risk of collapse

was already substantial. Id. ¶ 56. And it asserts that this decision demonstrates a calculated

plan, because Defendants as “the creators, portfolio managers, and distributors of the XIV” notes

must have “possessed unique insider knowledge about the risks faced by the XIV [notes],” id.

¶ 55, and “Credit Suisse had unique visibility into the imminent threats [] posed to the XIV

[notes] as a result of the glut of volatility ETPs.” Id. ¶ 56; see also id. ¶ 60 (Credit Suisse was

“armed with its insider knowledge of VIX futures markets and the unique ability to influence

these markets as manager to some of the largest volatility-linked ETPs.”). It also asserts that a

plan can be inferred because Credit Suisse made a large profit from the collapse of XIV notes.

Id. ¶ 68–69.

         These allegations fall short of the level of specificity Rule 9(b) requires. Generally,

particularized allegations of knowledge of market conditions will “identify specific reports or

meetings, name the actors involved, or indicate the substance of the data or conversations” that

gave rise to that knowledge. Ressler v. Liz Claiborne, Inc., 75 F. Supp. 2d 43, 54 (E.D.N.Y.

misrepresentation and the question of whether they acted with scienter are analytically separate; thus, a plaintiff can
state a claim under Section 11 without establishing that defendants acted with a wrongful mental state. See
Hutchison v. Deutsche Bank Sec., Inc., 647 F.3d 479, 484 (2d Cir. 2011) (“[P]laintiffs alleging violations of Sections
11 and 12(a)(2) not need plead scienter, reliance, or loss causation.” (internal quotation marks and citation omitted)).
But when defendants’ alleged misrepresentation is concealment of their mental state, proof of that mental state
would presumably be required, and the action would, therefore, appear to be covered by the PSLRA’s heightened
pleading requirement for scienter. If the PSLRA’s requirement of a “strong inference that the defendant acted with
the required state of mind” applied here, it is difficult to see how Plaintiff’s allegations could clear that hurdle. But
because Plaintiff’s claim fails to satisfy the requirements of Rule 9(b), Court need not determine whether that
additional requirement applies, and so the Court expresses no opinion on that issue.

                                                           14
1998), aff’d sub nom. Fishbaum v. Liz Claiborne, Inc., No. 98-9396, 1999 WL 568023 (2d Cir.

1999); see San Leandro Emergency Med. Grp. Profit Sharing Plan v. Philip Morris Companies,

Inc., 75 F.3d 801, 812 (2d Cir. 1996) (“Plaintiffs’ unsupported general claim of the existence of

confidential company sales reports that revealed the larger decline in sales is insufficient to

survive a motion to dismiss.”). It is not enough to allege, as Plaintiff does, that simply by virtue

of their positions in the market Defendants must have known the risks XIV notes faced. And

such allegations are certainly not enough to establish that Defendants had a plan to use their

market knowledge to intentionally precipitate a liquidity crisis.

         The portion of the complaint labeled “Scienter Allegations” provides more detailed

allegations of the existence of a plan by Defendants to crash XIV notes, Compl. ¶¶ 105–123, but

those allegations cannot be considered in support of Plaintiff’s Section 11 claims.6 The

complaint expressly states that “Plaintiff does not allege that the Credit Suisse Defendants or the

Janus Defendants had scienter or fraudulent intent, which are not elements of a § 11 claim, for

the purposes of its 1933 Act claims,” Id. ¶ 89. That disavowal alone could allow the Court to

conclude that Plaintiff has not adequately alleged the existence of a scheme by Credit Suisse to

crash XIV notes. Plaintiff cannot on the one hand assert that Credit Suisse omitted a material

fact because “it did not disclose its intention” to use hedging to impact the value of XIV notes,

Pl. Mem. at 18, and on the other hand disclaim any allegation of “scienter or fraudulent intent,”

Compl. ¶ 89. But at a minimum, Plaintiff should be taken at its word, and the facts alleged only

in support of scienter should not be considered in support of the Section 11 claim. Plaintiff

concedes that it structured the complaint to exclude from its Section 11 claims any assertion that

Defendants acted with scienter, in an effort to avoid the effects of Rule 9(b) and the PSLRA. Pl.


6
  To be clear, the Court expresses no opinion on whether the facts in the “Scienter Allegations” would be sufficient
to establish that Defendants had a scheme to cause XIV notes to crash.

                                                         15
Mem. at 12–13. Plaintiff had the prerogative to characterize its claims and structure its

complaint however it wished, but it must now live with the consequences of its pleading

decisions. Cf. Jennison v. Dick’s Sporting Goods, Inc., No. 11 Civ. 4906, 2011 WL 6293061, at

*2 (S.D.N.Y. Dec. 15, 2011) (“Plaintiff is the master of his complaint; he is bound by the

allegations in his pleading.”); Hochroth v. William Penn Life Ins. Co. of New York, No. 03 Civ.

7286, 2003 WL 22990105, at *1 (S.D.N.Y. Dec. 19, 2003) (“It is well established that the

plaintiff is the ‘master of his complaint’ and may characterize his causes of action as he

pleases.”).

           Plaintiff has failed to allege with specificity that Defendants made any material

misrepresentations for the purposes of the Section 11 claim. Defendants’ motions to dismiss the

Section 11 claim are, therefore, GRANTED.

    III.      Section 10(b) Claim

           Plaintiff’s claims that Defendants made false and misleading statements and manipulated

the market in violation of Section 10(b) of the Exchange Act, and its implementing regulation

Rule 10b-5, 17 C.F.R. § 240.10b-5, largely fail for the same reason. “To state a claim under

Rule 10b-5[(b)] for misrepresentations, a plaintiff must allege that the defendant (1) made

misstatements or omissions of material fact, (2) with scienter, (3) in connection with the

purchase or sale of securities, (4) upon which the plaintiff relied, and (5) that the plaintiff's

reliance was the proximate cause of its injury.” ATSI, 493 F.3d at 105 (2d Cir. 2007) (citation

omitted). And a claim for market manipulation under Rule 10b-5(a) and (c) “requires a plaintiff

to allege (1) manipulative acts; (2) damage (3) caused by reliance on an assumption of an

efficient market free of manipulation; (4) scienter; (5) in connection with the purchase or sale of

securities; (6) furthered by the defendant's use of the mails or any facility of a national securities



                                                   16
exchange.” Id. at 101. A prerequisite of both claims is showing that Defendants engaged in

some material misrepresentation or nondisclosure. See Wilson, 671 F.3d at 130 (“In order for

market activity to be manipulative, that conduct must involve misrepresentation or

nondisclosure.”).

       Plaintiff argues that the omissions that support the Section 11 claim support the claims

under Rule 10b-5. But Defendants’ disclosures of the objective risks XIV notes faced were

adequate to avoid any material misrepresentations under Section 11, and, therefore, suffice under

Rule 10b-5. See In re Morgan Stanley Info. Fund, 592 F.3d at 360.

       It is unclear whether Plaintiff’s allegation that Defendants designed XIV notes to fail

could establish a material misrepresentation for purposes of Section 10(b), unlike for Section 11.

The complaint does not expressly disavow its allegations of scienter in pleading the Section

10(b) claim, and those allegations might help Plaintiff to plausibly allege the existence of a plan

by Credit Suisse Defendants to destroy XIV notes’ value. On the other hand, the complaint

asserts that the same facts support the existence of misrepresentations for both the Section 11

claims and the Section 10(b) claims. Compl. ¶ 104. And for its Section 11 claims, the complaint

plainly relies only on allegations outside the “Scienter Allegations.” Id. It is at least conceivable

that the Court should again take Plaintiff at its word, and disregard the scienter allegations in

considering whether the complaint plausibly alleges a material misrepresentation for purposes of

Section 10(b).

       The Court does not need to decide, however, whether the “Scienter Allegations” should

be considered in determining whether the complaint establishes the existence of a material

omission for purposes of Plaintiff’s Section 10(b) claim, or whether their inclusion would tip the

scales in Plaintiff’s favor on that issue. Even if the scienter allegations were sufficient to



                                                  17
“nudge” the material misrepresentation assertion “across the line from conceivable to plausible,”

Iqbal, 556 U.S. at 680 (internal quotation marks and citation omitted), they would still fall short

of the heightened scienter pleading requirements. Plaintiff can establish scienter “by alleging

facts (1) showing that the defendants had both motive and opportunity to commit the fraud or (2)

constituting strong circumstantial evidence of conscious misbehavior or recklessness.” ATSI,

493 F.3d at 99. Under the PSLRA, Plaintiff is required to meet the heightened burden of

pleading facts that give rise to a “strong inference” of scienter, 15 U.S.C. § 78u-4(b)(2)(A),

which means they “must plead facts rendering an inference of scienter at least as likely as any

plausible opposing inference.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 328

(2007).

          Plaintiff’s allegations in support of scienter are substantially identical to those addressed

by this Court in Set Capital, and they fail for substantially the same reasons. See Set Capital,

2019 WL 3940641, at *14–16; Set Capital, 2019 WL 4673433, at *5–6. In an effort to establish

that all Defendants had motive and opportunity to manipulate the value of XIV notes, Plaintiff

alleges that Defendants had an incentive to disregard any risks to XIV notes because they were

selling at a high price in January 2018, making large profits for Defendants. Compl. ¶ 122. And

Plaintiff alleges that Credit Suisse Defendants had an incentive to try to drive down the value of

XIV notes once they were sold, to eliminate the bank’s exposure. Id. ¶ 123. But it is well-

established that “[m]otives that are common to most corporate officers, such as the desire for the

corporation to appear profitable and the desire to keep stock prices high to increase officer

compensation, do not constitute ‘motive’ for purposes of [the scienter] inquiry.” ECA, Local 134

IBEW Joint Pension Tr. of Chicago v. JP Morgan Chase Co., 553 F.3d 187, 198 (2d Cir. 2009)

(citation omitted). And addressing nearly identical allegations of scienter in Set Capital, this



                                                  18
Court adopted the position that at most they supported “the inference of an ordinary profit

motive[, which] is non-culpable.” 2019 WL 4673433, at *5 (ellipses omitted). More to the

point, the Court concluded that “there was a more plausible innocent explanation of Credit

Suisse’s motives: it had simply taken advantage of the high price of XIV notes in January 2018

by selling them in large quantities, and then taken advantage of the market crash in February

2018 by exercising its right to accelerate the notes and force redemption at a very low price,

without intending the former action to cause the latter.” Id. The same is true in this case.

       Moreover, as in Set Capital, Plaintiff here alleges as circumstantial evidence that

Defendants must have known, by virtue of their positions in the market, of the liquidity risks

XIV notes faced. Compl. ¶¶ 106, 108; see 2019 WL 4673433, at *6. But as the Court explained

in that case, “To raise an inference of scienter based on knowledge of or access to information

demonstrating the inaccuracy of a defendant’s public statements—or, for a market-manipulation

claim like this one, the inaccuracy of the impression produced by a defendant’s actions—

plaintiffs must specifically identify the reports or statements containing this information.” Set

Capital, 2019 WL 4673433, at *6 (internal quotation marks and alterations omitted) (citing

Teamsters Local 445 Freight Div. Pension Fund v. Dynex Capital Inc., 531 F.3d 190, 196 (2d

Cir. 2008)). And Plaintiff here, just like the plaintiffs in Set Capital, has “not identified any

specific documents that would have put Credit Suisse on notice of the statistical certainty of

volatility spikes or the effect of Credit Suisse adjusting its hedge during such spikes.” Id. Here,

Plaintiff sets forth detailed allegations describing Credit Suisse’s risk management procedures,

and asserts that compliance with those procedures would have required senior officials at Credit

Suisse to familiarize themselves with the risks XIV notes faced. Compl. ¶¶ 109–121. But as

discussed above, supra at 14, by failing to “identify specific reports or meetings, name the actors



                                                  19
involved, or indicate the substance of the data or conversations” that led to the Credit Suisse’s

supposed awareness of those risks, these allegations do not even meet Rule 9(b)’s requirement to

plead the circumstances of fraud with specificity, much less create a strong inference of scienter.

Ressler, 75 F. Supp. 2d at 54.

         Because Plaintiff has failed to adequately allege the existence of a material

misrepresentation for most of the Section 10(b) claims, and has failed to establish a strong

inference of scienter for all of them, Defendants’ motions to dismiss the Section 10(b) claims are

GRANTED.

   IV.      Regulatory Claims

         Plaintiff claims that Defendants further violated Section 11 and Section 10(b) because

Item 303 of SEC Regulation S-K, 17 C.F.R. § 229.303(a)(3)(ii) (“Item 303”), and Item 503 of

SEC Regulation S-K, 17 C.F.R. § 229.503(c) (“Item 503”) required Defendants to disclose the

risks XIV notes faced and their purported plan to destroy the notes. Failure to make disclosures

in accordance with those regulatory provisions can serve as the basis of a claim under Section 11

or Section 10(b). See Stratte-McClure v. Morgan Stanley, 776 F.3d 94, 101 (2d Cir. 2015)

(“Item 303’s affirmative duty to disclose in Form 10–Qs can serve as the basis for a securities

fraud claim under Section 10(b). We have already held that failing to comply with Item 303 by

omitting known trends or uncertainties from a registration statement or prospectus is actionable

under Sections 11 and 12(a)(2) of the Securities Act of 1933.” (citation omitted)). But Plaintiff

cannot establish a Section 11 violation on the basis of any omissions under the disclosures

required by Item 303 or Item 503, because—once again—Plaintiff has not alleged with

specificity any material omissions by Defendants. See City of Pontiac Policemen’s & Firemen’s

Ret. Sys. v. UBS AG, 752 F.3d 173, 184 (2d Cir. 2014) (rejecting Section 11 claim premised on



                                                  20
Item 503 where “plaintiffs ha[d] not pleaded any misstatements in the Offering that give rise to a

cause of action under the Securities Act”).

            As for the Section 10(b) claims, “failure to make a required Item 303 disclosure in a 10–

Q filing . . . is actionable only . . . if all of the other requirements to sustain an action under

Section 10(b) are fulfilled.” Stratte-McClure, 776 F.3d at 100 (citation omitted). Scienter, of

course, is one of those requirements. Establishing a Section 10(b) claim on the basis of failure to

comply with Item 503 also logically requires a showing of scienter. Cf. City of Roseville

Employees’ Ret. Sys. v. EnergySolutions, Inc., 814 F. Supp. 2d 395, 426 (S.D.N.Y. 2011)

(“Although there is scant caselaw on Item 503, courts have generally found Item 503 violations

to track Rule 10b–5 violations.”). For that reason, Plaintiff’s failure to adequately allege scienter

is fatal to these claims as well.

            Defendants’ motions to dismiss the claims based on Items 303 and 503 are GRANTED.

       V.       Section 9 Claim

            The remainder of Plaintiff’s claims are parallel to or derivative of the Section 11 and

Section 10(b) claims, and so they too must be dismissed. Plaintiff asserts a claim under Section

9(a)(4) and Section 9(f) of the Exchange Act, 15 U.S.C. §§ 78i(a)(4), (f).7 Compl. ¶¶ 141–149.

“A claim under Section 9(a)(4) requires a (1) misstatement or omission (2) of material fact (3)

made with scienter (4) for the purpose of inducing a sale or purchase of a security (5) on which

the plaintiff relied (6) that affected plaintiff's purchase or selling price.” Salvani v. ADVFN PLC,

50 F. Supp. 3d 459, 476 (S.D.N.Y. 2014), aff’d sub nom. Salvani v. InvestorsHub.com, Inc., 628

F. App’x 784 (2d Cir. 2015). These requirements closely parallel those of Section 10(b), and

courts in this district have repeatedly held that failure to successfully plead a Section 10(b) claim

is also fatal to a Section 9 claim. See Set Capital, 2019 WL 3940641, at *19; Salvani, 50 F.

7
    Section 9(f) creates liability for any person who willfully participates in a violation of Section 9(a).

                                                              21
Supp. 3d at 476; Panfil v. ACC Corp., 768 F. Supp. 54, 59 (S.D.N.Y. 1991). Because Plaintiff

has failed to allege misrepresentations and scienter sufficient to sustain a Section 10(b) claim, the

Section 9(a)(4) claim also fails.

         Defendants’ motions to dismiss the Section 9 claim are GRANTED.

   VI.      Control Person Claims

         Plaintiff also asserts “control person” liability against Credit Suisse Group and Janus

Henderson Group as entities, and against the individual Defendants Thiam and Mathers, under

Section 15 of the Securities Act, Compl. ¶¶ 98–103, and Section 20 of the Exchange Act,

Compl. ¶¶ 150–155. But “[e]ach of these claims is necessarily predicated on a primary violation

of securities law.” Rombach, 335 F.3d at 177. Because Plaintiff has not adequately alleged any

primary violation here, “these secondary claims must also be dismissed.” Id. at 178.

Defendants’ motions to dismiss the control person claims are GRANTED.

                                          CONCLUSION

         For the foregoing reasons, Defendants’ motions to dismiss are GRANTED. The Clerk of

Court is directed to terminate the motions at ECF Nos. 19 and 22, and close the case.


         SO ORDERED.

Dated: January 2, 2020
       New York, New York




                                                  22
